ORDER

PER CURIAM.
Michelle L. Smith appeals from the motion court’s Judgment denying, without an evidentiary hearing, her amended Motion to Vacate, Set Aside or Correct Judgment and Sentence filed pursuant to Rule 24.035.1 We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We *804affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.